Title: To George Washington from Bushrod Washington, 3 July 1796
From: Washington, Bushrod
To: Washington, George


        
          Dear Uncle
          Richmond July 3d 1796
        
        I received your favor by last post for which accept my grateful acknowledgements. I shall make the necessary enquiries, and then pursue such steps as may insure to me the benefit of your bounty.
        I should have written to you immediately after the end of the last Chancery Term respecting the suit agt Colvilles Legatees, but that I expected the pleasure of seeing you at Mount vernon sometime in the last month, and supposed I might as well postpone any communications respecting the business ’till I could make them in person. The enclosed order I obtained at the May Court which was as early as any thing could be done, and is what you desire. this gives you the opportunity of immediately getting clear of the mony, but as your object I know is to obtain a quietus with respect to the whole business so as not to be called upon hereafter to settle accounts when vouchers &c. may be lost, I consulted with Mr Keith & finding that he could with safety go into a settlement again I shall as soon as the rules of the Court will permit obtain an order appointing Commissioners to state & settle your accounts—this may perhaps surprise you, Knowing that this has been once before done under the order of the County Court—But settlements of that kind are not obligatory at all, and are every day controverted and set aside—Knowing

this & reflecting that you might hereafter be called upon when you may have lost the assistance of Mr Keith, I thought it was in every respect most consonant with your views & interest to seek a final & conclusive termination to the business.
        I hope to have the pleasure of seeing you & my Aunt at Mount Vernon about the 9th Instant—Mrs Washingtons health is so bad during the summer in this lower Country, that I shall (inconvenient as it is for me to leave Town) endeavour to carry her up to the Berkley Springs.
        She Joins me in love to my Aunt & yourself And believe me to be dear Uncle with sincere wishes for your hea[l]th & happiness Yr Affectionate Nephew
        
          Bushrod Washington
        
        
          P.S. you will please forward the enclosed order so as to be published at some place in England as near that where your first advertisement was published as possible—some merchant in Alexa. can no doubt have this done.
        
      